Name: 86/338/EEC: Commission Decision of 24 June 1986 approving an addendum to the programme relating to processed fruit and vegetables in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  foodstuff;  Europe;  management
 Date Published: 1986-07-24

 Avis juridique important|31986D033886/338/EEC: Commission Decision of 24 June 1986 approving an addendum to the programme relating to processed fruit and vegetables in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 201 , 24/07/1986 P. 0045*****COMMISSION DECISION of 24 June 1986 approving an addendum to the programme relating to processed fruit and vegetables in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/338/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 5 July 1985 the French Government forwarded an addendum to the programme approved by Commission Decision 80/398/EEC (3) relating to a programme for processed fruit and vegetables and on 21 April 1986 submitted supplementary information; Whereas the purpose of this addendum is to permit the rationalization and development of treatment packing, processing and marketing facilities for fruit and vegetables, so as to make the sector more competitive and upgrade the products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the information relating to harvesting equipment contained in the programme is insufficient to justify a favourable decision pursuant to Article 5 (2) of Regulation (EEC) No 355/77; Whereas canned sweet corn, which is not listed in Annex II to the Treaty, represents a major new outlet in the Community for sweet corn, a basic product which is listed in the Annex; Whereas this product should be covered by the system of aid with effect from 1 May 1981 in order that aid may be granted from that date; Whereas the approval of the addendum cannot cover products not listed in Annex II, and in particular potable spirits, certain prepared sauces and cooked dishes; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of processed fruit and vegetables; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The addendum to the programme relating to processed fruit and vegetables forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 5 July 1985 concerning which supplementary information was submitted on 21 April 1986, is hereby approved, with the exception of the parts relating to investment in harvesting equipment and products not listed in Annex II. 2. Pursuant to Article 7 (2) of Regulation (EEC) No 355/77 projects submitted from 1 May 1981 under this programme may relate to the processing of sweet corn, a product listed in Annex II, to produce canned sweet corn, a product not listed in Annex II, in view of the economic advantages such projects will secure for sweet corn growers. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 97, 15. 4. 1980, p. 17.